DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldischweiler (patent No. 6,202,176).

Baldischweiler taught the invention as claimed (as to claim 1) including A method comprising:
receiving a first instruction (LCALL)  to store a first value of a program counter to a memory stack that includes stack spaces that each include a write protection indicator (e.g., see col. 3, lines 16-57  and figs. 1, 2) and ;



in response to the first instruction being to store the first value of the program counter, setting the write protection indicator of the first stack space to prohibit writing to the first stack space (e.g., see col. 5, lines 4-32);

receiving a second instruction (another LCALL instruction) to store a second value to the first stack space; and in response to the second instruction, determining whether the write protection indicator of the first stack space prohibits writing to the first stack space(e.g., see col. 5, line 49-col. 6, line 60 and figs. 1,2)[note Baldishweiler taught setting the write protection bit in response to a LCALL instruction and in response to each attempt to write (write are taught using an LCALL instruction) checking if the write protect bit is set and if is set preventing write access and this requires at least a first and second LCALL instruction].
	Due to the similarities between claims 1 and 8; claim 8 is rejected for the same reasons as claim 1 above.
As to claims 3, 10 Baldischweiler taught  The method of claim 1 further comprising generating a fault in response to the second instruction when the write protection indicator of the first stack space prohibits writing to the first stack space (e.g., see col. 4, lines 19-57 and col. 5, line 39-col. 6, line 12).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  as applied to claim 1 above, and further in view of Genty (patent application publication No. 2006/0161739).

As to claims 2, 9 Baldischweiler taught   The method of claim 1 but did not expressly detail further comprising storing a value of the write protection indicator to a write protection cache memory, wherein the determining of whether the write protection indicator prohibits writing to the first stack space uses the write protection cache memory.  Genty however taught this limitation (with write protection cache memory 420) (e.g., see fig. 6 and paragraphs 0064 and 0072-0074, and  0076). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Genty. Both references were directed toward the problems of preventing unauthorized writing of return address to a stack memory .  

	
Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldischweiler  as applied to claim 1 above, and further in view of Lambrache (patent application publication No. 2007/0136565).
As to claims 4,11 Baldischweiler taught The method of claim 1, but did not expressly detail wherein the storing of the first value of the program counter includes a push operation. Lambrache however taught storing values to the stack using push operation (e.g., see paragraphs 0003-0005, 0031). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Lambrache. Both references were directed toward the problems of preventing stack problems such as overflow and underflow. One of ordinary skill would have been motivated to incorporate the Lambrache teachings of performing push operations to store data in the stack at least to access the data/addresses in the .  

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  

As to claim 5, 12 Baldischweiler taught The method of claim 1 further comprising:
receiving a third instruction to read the first value of the program counter of the first stack space; and in response to the third instruction, writing to the first stack space (e.g., see col. 4, lines 10-32 and col. 5, lines 13-27). Baldischweiler did not expressly detail setting the write protection indicator of the first stack space to allow the writing to first stack space. However since Baldischweiler taught using the value of write protection bit(s) for determining if writing is allowed then one of ordinary skill would have been motivated to set the write protection indicator to allow writing when the return address is read since after that point the space storing the return address is no longer needed and therefore stack space would have been conserved when the return address space  is released for use by other instructions.
s 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  as applied to claim 1 above, and further in view of Mathur (patent application publication No. 2011/0145921).
As to claim 6, 13 Baldischweiler taught The method of claim 5, but did not expressly detail wherein the third instruction includes a pop instruction. Mathur however taught this limitation (e.g., see paragraph 0021, 0039, 0042 and figs 2, 4).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Mathur. Both references were directed toward the problems of preventing unauthorized writing of return address to a stack memory location. One of ordinary skill would have been motivated to incorporate the Mathur teachings of using a pop instruction for accessing the stack which can be emulated and tested for validity at least to ensure that stack had not been obfuscated such as by malware. This would prevent delays in processing due to use of malicious code.  Also the addition of the Mathur teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processes.  



Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  as applied to claim 1 above, and further in view of Koppala (patent  No. 6,167,488). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Koppala. Both references were directed toward the problems of preventing stack overflow. One of ordinary skill would have been motivated to incorporate the Koppala teachings of using the most significant bit(s) of the data for validity bit storage at least to take advantage of the circuitry of an off-the-shelf processor that already does tests on most significant bit(s). Also the addition of the Koppala teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processes.  
Claims 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler   and Genty.
As to claim 16 Baldischweiler taught  A processor comprising:
a memory device (stack memory 1) that includes a set of stack storage spaces, wherein each of the set of stack storage spaces includes a respective write protection indicator (e.g.,. see figs. 1,2); ; and buffer overflow protection circuitry to:  in response to a first instruction (LCALL) to store a first value associated with a program counter to a first stack storage space of the set of stack storage spaces, set the write protection indicator of the first stack storage space to prohibit a write to the first stack storage space (e.g., see col. 5, lines 4-32);


in response to a second instruction (another LCALL instruction) to store a second value to the first stack storage space, determine whether the write protection indicator of the first stack storage space prohibits the write to the first stack storage space (e.g., see col. 5, line 49-col. 6, line 60 and figs. 1,2)[note Baldishweiler taught setting the write protection bit in response to a LCALL instruction and in response to each attempt to write (write are taught using an LCALL instruction) checking if the write protect bit is set and if is set preventing write access, and this requires at least a first and second LCALL instruction].
Baldischweiler did not expressly detail a cache memory operable to cache a subset of the write protection indicators  and cache the write protection indicator of the first stack storage space in the cache memory. Genty however taught this limitation (with write protection cache memory 420) (e.g., see fig. 6 and paragraphs 0064 and 0072-0074, 0076). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Genty. Both references were directed toward the problems of preventing unauthorized writing or return address to a stack memory location. One of ordinary skill would have been motivated to incorporate the Gentry teachings of storing write protection data in a cache which is content addressable at least to enable fast determination of whether an instruction is to be authorized to write a return address without having to access the stack which allows the write determination 

As to claim 17 Baldischweiler and Genty The processor of claim 16, Baldischweiler taught  wherein the buffer overflow protection circuitry is to generate a fault in response to the second instruction when the write protection indicator of the first stack storage space prohibits the write to the first stack storage space (e.g., see col. 4, lines 19-57 and col. 5, line 39-col. 6, line 12).
As to claim 19 Baldischweiler and Genty taught  The processor of claim 16, Baldischweiler taught  wherein the buffer overflow protection circuitry is to: receive a third instruction to read from the first stack storage space; and  in response to the third instruction, set the write protection indicator of the first stack storage space. (e.g., see col. 4, lines 10-32 and col. 5, lines 13-27). Baldischweiler did not expressly detail set the write protection indicator of the first stack storage space to permit a write to the first stack storage space. However since Baldischweiler taught using the value of write protection bit(s) for determining if writing is allowed then one of ordinary skill would have been motivated to set the write protection indicator to allow writing when the return address is read since after that point the space storing the return address is no longer needed and therefore stack space would have been conserved when the return address space is release for use by other instructions.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  and Genty as applied to claim 16 above, and further in view of Lambrache (patent application publication No. 2007/0136565).

As to claim 18 Baldischweiler and Genty taught The processor of claim 16 wherein the buffer overflow protection circuitry is to set the write protection indicator of the first stack storage space to prohibit the write to the first stack storage space in response to the first instruction as discussed above, but did note expressly detail including a push operation of the first value. Lambrache however taught storing values to the stack using push operation (e.g., see paragraphs 0003-0005, 0031). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Lambrache. Both references were directed toward the problems of preventing stack overflow. One of ordinary skill would have been motivated to incorporate the Lambrache teachings of performing push operations to store data in the stack at least to access the data/addresses in the order needed to be retrieved especially when nested loops are executed and allow for detection of underflow (e.g., see paragraph 0038). This would prevent delays in processing a instruction of a nested loop and improve throughput. Also the addition of the Lambrache teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processes.  





Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basldischweiler  and Genty as applied to claim 19 above, and further in view of Mathur.

As to claim 20 Baldischweiler taught     The processor of claim 19, but did not expressl detail  wherein the third instruction includes a pop operation. . Mathur however taught this limitation (e.g., see paragraph 0021, 0039, 0042 and figs 2, 4).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baldischweiler and Mathur. Both references were directed toward the problems of preventing unauthorized writing of return address to a stack memory location. One of ordinary skill would have been motivated to incorporate the Mathur teachings of using a pop instruction for accessing the stack which can be emulated and tested for validity at least to ensure that stack had not been obfuscated such as by malware. This would prevent delays in processing due to use of malicious code. . Also the addition of the Mathur teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processes.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (patent application publication No. 2007/0180524) disclosed method for sensing and recovery against buffer overflow attacks (e.g., see abstract).
Gschwind (patent No. 9,495,237) disclosed detection of corruption of call stacks (e.g., see abstract).
Hooker (patent application publication No. 2004/0148467) disclosed microprocessor for performing fast speculative pop operation from a stack memory cache (e.g., see abstract).
Guillemin (patent application publication No. 2013/0013965) disclosed microprocessor protected against stock overflow (e.g., see abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183